FILED
                            NOT FOR PUBLICATION                              JUL 17 2017

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 16-30147

              Plaintiff-Appellee,                 D.C. No. 6:15-cr-00011-CCL

 v.
                                                  MEMORANDUM*
JOSEPH DEAN JAYNE, Jr.,

              Defendant-Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Charles C. Lovell, District Judge, Presiding

                              Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Joseph Dean Jayne, Jr., appeals from the district court’s judgment and

challenges the 150-month sentence imposed following his guilty-plea conviction

for conspiracy to possess with intent to distribute and to distribute



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
methamphetamine, in violation of 21 U.S.C. § 846. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Jayne contends that the district court erred by imposing a two-level

enhancement for his leadership role in the offense under U.S.S.G. § 3B1.1(c). We

review a district court’s determination that a defendant was an organizer or leader

for purposes of applying a sentence enhancement for abuse of discretion. See

United States v. Gasca-Ruiz, 852 F.3d 1167, 1170 (9th Cir. 2017) (en banc). The

undisputed facts in the presentence report reflect that Jayne procured the drugs

from suppliers for others to transport and distribute, and had another co-conspirator

act as his “muscle.” This evidence supported a finding that Jayne had “the ability

and influence necessary to coordinate the activities of others to achieve the desired

result, whether or not [he had] a superior rank in a criminal hierarchy.” United

States v. Doe, 778 F.3d 814, 824 (9th Cir. 2015).

      AFFIRMED.




                                          2                                    16-30147